WILSON, Justice.
Defendant contends the trial court erroneously overruled its plea of privilege in plaintiff’s suit seeking to cancel a note and a lien on realty securing its payment, and recovery of damages to realty stipulated to be in the county of suit. Defendant contends that because the petition and controverting plea contained allegations, among others, that damage to the realty was caused by defendant’s negligence, it was necessary for plaintiff to establish the venue facts listed in subdivision 9a, Art. 1995, V.A.C.S., relating to negligence. It argues that since this subsection was enacted last, it controls. We do not agree.
If appellee showed (1) that his suit was for recovery of damages to land, and (2) that the land was situated in the county of suit, the venue facts necessary to maintain the suit under that portion of Subd. 14, Art. 1995 concerning suits for recovery of damages to land were established. The second of these venue facts was stipulated; the first was shown by the pleading. This was all that was required. Piazza v. Phillips, 153 Tex. 115, 264 S.W.2d 428; Cowden v. Cowden, 143 Tex. 446, 186 S.W.2d 69, 71. Affirmed.